                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


SHAVONTAE DANIELS,

                          Plaintiff,

             v.                                      Case No. 18-CV-775

JOHN DOE, et al.,

                          Defendants.


                                       ORDER


      Plaintiff Shavontae Daniels is representing himself in this 42 U.S.C. § 1983

lawsuit about his medication going missing and being stolen while he was an inmate

at Waupun Correctional Institution. On July 26, 2019, the defendants1 filed a motion

for summary judgment, and Daniels had 30 days to respond under the Local Rules.

Civil L.R. 56(b)(2) (E.D. Wis.). When Daniels failed to respond, the court issued a

show cause order giving him more time to do so. It also warned Daniels that failure




1 Daniels is proceeding against two Doe defendants and two named defendants. The
Doe defendants are merely placeholders. They are nominal parties who do not affect
federal jurisdiction. See generally Howell by Goerdt v. Tribune Entertainment Co., 106
F.3d 215, 218 (7th Cir. 1997); Moore v. General Motors Pension Plans, 91 F.3d 848,
850 (7th Cir. 1996). As placeholders, they cannot consent and therefore should not
affect the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c). Directbuy, Inc.
v. Next Level Marketing, Inc., No. 2:09 cv 84, 2010 WL 4852467, *3 (N.D. Ind. Nov.
22, 2010) (explaining that “John Doe” defendants do not affect federal jurisdiction
and “also should not affect the jurisdiction of a magistrate judge under Section
636(c)”).
to respond or communicate with the court would result in the court granting the

defendants’ motion as unopposed. (ECF No. 52.) The deadline the court gave Daniels

has come and gone and the court has not heard from him. Therefore, the court will

grant the defendants’ motion for summary judgment as unopposed, enter judgment

in their favor, and dismiss the case. Civil L.R. 7(d); Civil L.R. 41(c) (E.D. Wis.).

      NOW, THEREFORE, IT IS ORDERED that the defendants’ motion for

summary judgment (ECF No. 44) is GRANTED as unopposed.

      IT IS FURTHER ORDERED that the case is DISMISSED with prejudice.

The Clerk of Court shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 14th day of November, 2019.



                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2
